     Case 2:20-cv-03788-RGK-SK Document 1 Filed 04/24/20 Page 1 of 11 Page ID #:1



 1   Gerald Singleton (SBN 208783)                  Andres Pereira
     J. Ross Peabody (SBN 98190)                    Pro Hac Vice Pending
 2   SINGLETON LAW FIRM, APC                        TX State Bar No. 00794440
     857 E. Main Street                             ANDRES PEREIRA LAW FIRM P.C.
 3   Ventura, California 93001                      14709 Custer Court
     Tel: (619) 771-3473                            Austin, Texas 78734
 4   Fax: (619) 255-1515                            Tel: (713) 305-6188
     gerald@slffirm.com                             Fax: (512) 309-5861
 5   ross@slffirm.com                               apereira@andrespereiracpc.com
 6   Mikal C. Watts
     Pro Hac Vice Pending
 7   TX State Bar No. 20981820
     Guy L. Watts
 8   Pro Hac Vice Pending
     TX State Bar No. 24005316
 9   Jennifer Neal
     Pro Hac Vice Pending
10   TX State Bar No. 24089834
     WATTS GUERRA LLP
11   811 Barton Springs Rd., Ste. 725
     Austin, Texas 78704
12   Tel: (512) 479-0500
     Fax: (512) 479-0502
13   mcwatts@wattsguerra.com
     gwatts@wattsguerra.com
14   jneal@wattsguerra.com
15   Attorneys for Plaintiffs
16
                        UNITED STATES DISTRICT OF CALIFORNIA
17
                           CENTRAL DISTRICT OF CALIFORNIA
18

19    KRIS PARKER, TOM ROCHAT, JAMES             Case No.
      BOLDEN, PAULETTE SCHMIDT,
20    DEBORAH PRYOR-BRUNS, DENNIS
      BRUNS, DIANE CASASSA-                      COMPLAINT
21    ZIMMERMAN, CHRIS GRADY,
      BELINDA DILL, JACK DILL,
22    GUADALUPE MENDEZ, MACIELO                  DEMAND FOR JURY TRIAL
      SALAZAR, ISABELLE NG, TOM NG,
23    SHEILA PRYOR, JOE PRYOR, ROBIE
      ROWE, WILEY ROWE, LARRY
24    SCHWINDT, CONNIE SCHWINDT,
      MICHELLE SMITH, STEVEN SMITH,
25    DONALD STAIR, EILEEN STAIR,
      STELLA TORREZ, CINDY VAN HORN
26    and DAVID VAN HORN,
27                 Plaintiffs,
28                 v.
                                             1
     COMPLAINT
     Case 2:20-cv-03788-RGK-SK Document 1 Filed 04/24/20 Page 2 of 11 Page ID #:2



 1    PRINCESS CRUISE LINES LTD.,
 2                Defendant.
 3

 4

 5              PLAINTIFFS’ ORIGINAL COMPLAINT AND JURY DEMAND
 6         COME NOW, Plaintiffs Kris Parker, Tom Rochat, James Bolden, Paulette Schmidt,
 7   Debrorah Pryor-Bruns, Dennis Bruns, Diane Casassa-Zimmerman, Chris Grady, Belinda
 8   Dill, Jack Dill, Guadalupe Mendez, Macielo Salazar, Isabelle Ng, Tom Ng, Sheila Pryor,
 9   Joe Pryor, Robie Rowe, Wiley Rowe, Larry Schwindt, Connie Schwindt, Michelle Smith,
10   Steven Smith, Donald Stair, Eileen Stair, Stella Torrez, Cindy Van Horn and David Van
11   Horn, by and through their undersigned counsel, and file their Plaintiffs’ Original
12   Complaint and Jury Demand against Defendant, PRINCESS CRUISE LINES LTD.
13   (hereinafter, "PRINCESS"), and would respectfully show the Court as follows:
14                                               I.
15                                            PARTIES
16         1.     Plaintiff Kris Parker is sui juris, is a resident of Derby, Kansas, and was a
17   passenger onboard the Grand Princess.
18         2.     Plaintiff Tom Rochat is sui juris, is a resident of Derby, Kansas, and was a
19   passenger onboard the Grand Princess.
20         3.     Plaintiff James Bolden is sui juris, is a resident of Gold Canyon, Arizona,
21   and was a passenger onboard the Grand Princess.
22         4.     Plaintiff Paulette Schmidt is sui juris, is a resident of Gold Canyon, Arizona,
23   and was a passenger onboard the Grand Princess.
24         5.     Plaintiff Deborah Pryor-Bruns is sui juris, is a resident of Galt, California,
25   and was a passenger onboard the Grand Princess.
26         6.     Plaintiff Dennis Bruns is sui juris, is a resident of Galt, California, and was
27   a passenger onboard the Grand Princess.
28
                                                   2
     COMPLAINT
     Case 2:20-cv-03788-RGK-SK Document 1 Filed 04/24/20 Page 3 of 11 Page ID #:3



 1         7.    Plaintiff Diane Casassa-Zimmerman is sui juris, is a resident of Santa Rosa,
 2   California, and was a passenger onboard the Grand Princess.
 3         8.    Plaintiff Chris Grady is sui juris, is a resident of Milpitas, California, and
 4   was a passenger onboard the Grand Princess.
 5         9.    Plaintiff Belinda Dill is sui juris, is a resident of Shingletown, California,
 6   and was a passenger onboard the Grand Princess.
 7         10.   Plaintiff Jack Dill is sui juris, is a resident of Shingletown, California, and
 8   was a passenger onboard the Grand Princess.
 9         11.   Plaintiff Guadalupe Mendez is sui juris, is a resident of American Canyon,
10   California, and was a passenger onboard the Grand Princess.
11         12.   Plaintiff Macielo Salazar is sui juris, is a resident of American Canyon,
12   California, and was a passenger onboard the Grand Princess.
13         13.   Plaintiff Isabelle Ng is sui juris, is a resident of San Francisco, California,
14   and was a passenger onboard the Grand Princess.
15         14.   Plaintiff Tom Ng is sui juris, is a resident of San Francisco, California, and
16   was a passenger onboard the Grand Princess.
17         15.   Plaintiff Sheila Pryor is sui juris, is a resident of Galt, California, and was a
18   passenger onboard the Grand Princess.
19         16.   Plaintiff Joe Pryor is sui juris, is a resident of Galt, California, and was a
20   passenger onboard the Grand Princess.
21         17.   Plaintiff Robie Rowe is sui juris, is a resident of Elk Grove, California, and
22   was a passenger onboard the Grand Princess.
23         18.   Plaintiff Wiley Rowe is sui juris, is a resident of Elk Grove, California, and
24   was a passenger onboard the Grand Princess.
25         19.   Plaintiff Larry Schwindt is sui juris, is a resident of Pierce, Colorado, and
26   was a passenger onboard the Grand Princess.
27         20.   Plaintiff Connie Schwindt is sui juris, is a resident of Pierce, Colorado, and
28   was a passenger onboard the Grand Princess.
                                                  3
     COMPLAINT
     Case 2:20-cv-03788-RGK-SK Document 1 Filed 04/24/20 Page 4 of 11 Page ID #:4



 1         21.    Plaintiff Michelle Smith is sui juris, is a resident of Chico, California, and
 2   was a passenger onboard the Grand Princess.
 3         22.    Plaintiff Steven Smith is sui juris, is a resident of Chico, California, and was
 4   a passenger onboard the Grand Princess.
 5         23.    Plaintiff Donald Stair is sui juris, is a resident of Searcy, Arkansas, and was
 6   a passenger onboard the Grand Princess.
 7         24.    Plaintiff Eileen Stair is sui juris, is a resident of Searcy, Arkansas, and was
 8   a passenger onboard the Grand Princess.
 9         25.    Plaintiff Stella Torrez is sui juris, is a resident of Fremont, California, and
10   was a passenger onboard the Grand Princess.
11         26.    Plaintiff Cindy Van Horn is sui juris, is a resident of Sundance, Wyoming,
12   and was a passenger onboard the Grand Princess.
13         27.    Plaintiff David Van Horn is sui juris, is a resident of Sundance, Wyoming,
14   and was a passenger onboard the Grand Princess.
15         28.    Princess Cruise Lines Ltd. is incorporated in Bermuda, with its headquarters
16   in Santa Clarita, California. The action is being filed in this Court pursuant to the terms
17   and conditions of the Passenger Contract issued by Defendant, Princess Cruise Lines, Ltd.
18   Princess Cruise Lines Ltd. may be served via its registered agent, CT Corporation System,
19   818 West Seventh Street, Suite 930, Los Angeles, California 90017.
20                                               II.
21                                  JURISDICTION AND VENUE
22         29.    Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1332 because
23   complete diversity of citizenship exists between Plaintiffs Kris Parker, Tom Rochat,
24   Larry Schwindt, Connie Schwindt, Donald Stair, Eileen Stair, Cindy Van Horn and David
25   Van Horn and PRINCESSS, and Plaintiffs seek damages in excess of $1,000,000 (One
26   Million Dollars) exclusive of interest, costs, and attorneys’ fees, which greatly exceeds
27   the minimum amount of controversy required by § 1332.
28
                                                   4
     COMPLAINT
     Case 2:20-cv-03788-RGK-SK Document 1 Filed 04/24/20 Page 5 of 11 Page ID #:5



 1         30.    This Court also has Admiralty subject matter jurisdiction pursuant to 28
 2   U.S.C. § 1333 as this case involves a maritime tort. The type of incident and injuries
 3   suffered by Plaintiffs had the potential to impact maritime commerce as Plaintiffs are at
 4   serious risk of imminent harm as a result of being exposed to the Coronavirus running
 5   rampant aboard the cruise ship upon which they were paying passengers.
 6         31.    The Court has general personal jurisdiction over PRINCESS as
 7   PRINCESS’s principal place of business is located in Los Angeles County, California;
 8   as such PRINCESS is “at home” in California for purposes of any exercise of personal
 9   jurisdiction. In addition, PRINCESS conducts substantial business within the state of
10   California, including operating cruises from ports in San Francisco, San Diego, and Los
11   Angeles. PRINCESS markets cruise vacations to California residents and employs
12   thousands of California residents to work at its California headquarters.            It was
13   foreseeable at all times that PRINCESS could be hauled into court in the State of
14   California for conduct that caused injuries; in fact, PRINCESS’s Passenger Contract
15   requires claimants like Plaintiffs in this action, to bring suit to vindicate personal injury
16   claims in the United States District Court for the Central District of California. At all
17   times hereto, PRINCESS owned and operated the cruise ship the Grand Princess.
18   Plaintiffs were passengers aboard the Grand Princess that departed out of San Francisco
19   on February 21, 2020, and was anchored off the coast of San Francisco from March 4-9,
20   2020, as a result of an outbreak of COVID-19. The exercise of personal jurisdiction over
21   PRINCESS by this Court comports with due process and is consistent with traditional
22   notions of fair play and substantial justice.
23                                               III.
24                                    FACTUAL BACKGROUND
25         32.    In the months preceding the filing of this Complaint, there has been a
26   worldwide outbreak of a new strain of the Corona virus. This new strain is commonly
27   known as COVID-19. The virus began in China in December 2019, and has quickly
28   spread throughout Asia, Europe, and North America. The virus causes fatigue, fever, and
                                                     5
     COMPLAINT
     Case 2:20-cv-03788-RGK-SK Document 1 Filed 04/24/20 Page 6 of 11 Page ID #:6



 1   a dry cough. It can be fatal. There have been over 2,000,000 cases worldwide and over
 2   150,000 deaths as result of COVID-19. COVID-19 gained increased public attention
 3   when the Diamond Princess cruise ship (also owned and operated by Defendant) suffered
 4   an outbreak of the disease in early January 2020 in Yokohama, Japan. The outbreak
 5   began with ten cases and rapidly multiplied to 700 cases, as a result of the flawed two-
 6   week quarantine on the ship. The Center for Disease Control issued a statement on
 7   February 18, 2020, that “the rate of new reports of positives new on board [the Diamond
 8   Princess], especially among those without symptoms, highlights the high burden of
 9   infection on the ship and potential for ongoing risk.” Seven of Defendant’s passengers
10   died as a result of COVID-19.
11         33.       Plaintiffs were paying passengers who boarded PRINCESS’s Grand
12   Princess cruise ship on February 21, 2020. The Grand Princess was carrying 2,421
13   passengers and 1,113 crew members at the time it set sail.
14         34.       It would only stand to reason, having experienced such a traumatic outbreak
15   on board one of its vessels less than a month prior to Plaintiffs’ voyage on board the
16   Grand Princess, that PRINCESS would have learned to take all necessary precautions to
17   keep its passengers, crew, and the general public safe. Unfortunately, PRINCESS did no
18   such thing. Consequently, Plaintiff Brian Kirby was exposed to and has been diagnosed
19   with COVID-19 infection. Plaintiff Aurora Kirby was exposed to actual risk of immediate
20   physical injury proximately caused by the Defendant’s negligence. Plaintiffs have
21   suffered other harms as a proximate result of that negligence.
22                                     CLAIMS FOR RELIEF
23                                                IV.
24                                           NEGLIGENCE
25         Plaintiffs re-allege all allegations in paragraphs 1 through 34 above as if alleged
26   fully herein.
27         35.       PRINCESS owed Plaintiffs, who were paying passengers who boarded the
28   Grand Princess on February 21, 2020, the duty to ensure that they would not be exposed
                                                    6
     COMPLAINT
     Case 2:20-cv-03788-RGK-SK Document 1 Filed 04/24/20 Page 7 of 11 Page ID #:7



 1   to unreasonable risk of harm that PRINCESS knew or should have known about while
 2   sailing on its vessel.
 3           36.   PRINCESS breached that duty. It had knowledge that at least two of its
 4   passengers from the prior Grand Princess voyage who disembarked the Grand Princess
 5   early on February 21, 2020 had symptoms of coronavirus. Despite that, PRINCESS made
 6   the conscious decision to continue sailing the next voyage of the Grand Princess, which
 7   began later on February 21, 2020 with another 3,534 passengers and crew on an infected
 8   ship.
 9           37.   Specifically, PRINCESS was aware of at least two passengers who
10   disembarked its ship on February 21, 2020 in San Francisco had symptoms of the
11   coronavirus. PRINCESS went as far as to send emails on Wednesday, February 25, 2020
12   to passengers who disembarked the Grand Princess on February 21, 2020 notifying them
13   of the potential of exposure to the coronavirus while onboard their cruise.
14           38.   To make matters even worse, there were 62 passengers on board the
15   Plaintiffs’ cruise, who remained on board after the conclusion of the prior voyage. Those
16   62 carry-over passengers were exposed to the passengers that were confirmed to be
17   infected; some of the infected passengers to whom the carry-over passengers were
18   exposed later died from coronavirus.
19           39.   In continuing to sail with another 3,534 passengers and crew (including
20   Plaintiffs), on the cruise that began on February 21, 2020, knowing that some of those
21   passengers and crew had already been exposed to COVID-19, PRINCESS has exposed
22   Plaintiffs to actual risk of immediate physical injury.
23           40.   PRINCESS is further negligent in failing to have proper screening protocols
24   for COVID-19 before boarding the passengers on Plaintiffs’ voyage. Despite the
25   knowledge and experience it had with the outbreak of the disease on the Diamond
26   Princess just a mere four weeks prior to the February 21, 2020 cruise, PRINCESS did not
27   have proper screening protocol in place to minimize the risk of exposure of the disease
28   to its passengers and crew.
                                                   7
      COMPLAINT
     Case 2:20-cv-03788-RGK-SK Document 1 Filed 04/24/20 Page 8 of 11 Page ID #:8



 1         41.    Prior to boarding the Grand Princess on February 21, 2020, passengers were
 2   simply asked to fill out a piece of paper confirming they were not sick. No passenger was
 3   questioned or examined in any capacity. Incredibly, not one of those 62 passengers or
 4   crew members who were mixing and mingling with the infected prior passengers were
 5   ever examined during the instant voyage until being tested for the virus on Thursday,
 6   March 5, 2020, two weeks after the ship sailed.
 7         42.    As a result of PRINCESS’s negligence, Plaintiff Brian Kirby was exposed
 8   to and infected by COVID-19.
 9         43.    As a result of PRINCESS’s negligence, Plaintiff Aurora Kirby was exposed
10   to an actual risk of immediate physical injury from COVID-19 exposure.
11         44.    Finally, PRINCESS is negligent in failing to adequately warn Plaintiffs
12   about the potential exposure to COVID-19 prior to boarding the ship on February 21,
13   2020, and again during the sailing of said cruise. Defendant had actual knowledge of at
14   least two passengers who sailed on its ship the week prior, disembarked with symptoms
15   of coronavirus, and one confirmed death as a result. Defendant also knew that there were
16   62 passengers and crew who were onboard that same sailing, who later boarded the Grand
17   Princess with Plaintiffs, and failed to inform Plaintiffs at any time prior to boarding or
18   while they were already onboard, that there was an actual risk of exposure to COVID-19.
19   In addition, PRINCESS failed to inform Plaintiffs that a crew member aboard their cruise
20   actually disembarked in Hawaii as a result of COVID-19.
21         45.    If Plaintiffs had knowledge of this actual risk of exposure prior to boarding,
22   they would have never boarded the ship. If they were informed of the risk on February
23   25, 2020, when the former passengers were notified by email, Plaintiffs would have
24   disembarked at the first port of call in Honolulu on February 26, 2020. Due to
25   PRINCESS’s outright negligence in failing to warn Plaintiffs of the actual risk of
26   exposure to COVID-19 aboard its infected ship, Plaintiffs were quarantined in their cabin
27   along with the rest of the passengers and crew, off the coast of San Francisco, anxiously
28   awaiting their fate, for over six days.
                                                  8
     COMPLAINT
     Case 2:20-cv-03788-RGK-SK Document 1 Filed 04/24/20 Page 9 of 11 Page ID #:9



 1         46.    Additionally, Plaintiffs were held in further quarantine on land for at least
 2   an additional two weeks.
 3         47.    As a direct and proximate result of the aforementioned negligence of
 4   PRINCESS in exposing Plaintiffs to actual risk of immediate physical injury, Plaintiffs
 5   suffered from bodily injury and/or emotional distress from COVID-19 exposure as they
 6   sat minute after minute in their confined cabin on an infected vessel, as they continued to
 7   sit in additional quarantine on land, and after they left quarantine. This bodily injury
 8   and/or emotional harm will continue to plague them.
 9         48.    WHEREFORE, Plaintiffs demand judgment against Defendant PRINCESS
10   for damages suffered as result of their negligence and a trial by jury on all issues triable.
11                                                V.
12                                      GROSS NEGLIGENCE
13         Plaintiffs re-allege all allegations set out in paragraphs 1 through 48 above as if
14   alleged fully herein.
15         49.    PRINCESS’s conduct in deciding to continue to sail the Grand Princess with
16   Plaintiffs, knowing that the ship was infected from two previous passengers who came
17   down with symptoms of COVID-19, and had 62 passengers on board who were
18   previously exposed to those two infected individuals, along with the prior crew, shows a
19   lack of any care on the part of PRINCESS, amounting to gross negligence. Defendant
20   knew how dangerous it was to expose Plaintiffs and the rest of its passengers to COVID-
21   19 in light of its experience with the Diamond Princess a short four weeks prior, and yet
22   it departed from what a reasonably careful cruise line would do under the circumstances
23   in continuing to sail with Plaintiffs.
24         50.    Moreover, PRINCESS’s conduct in failing to warn Plaintiffs of their actual
25   risk of harm in being exposed to COVID-19, either prior to boarding or while they were
26   already on board, in light of the prior passenger who came down with symptoms and later
27   died, along with others who came down with symptoms from that prior voyage, and the
28
                                                   9
     COMPLAINT
     Case 2:20-cv-03788-RGK-SK Document 1 Filed 04/24/20 Page 10 of 11 Page ID #:10



 1    crew member who disembarked during this voyage due to COVID-19, amounts to an
 2    extreme departure of a what a reasonably careful cruise line would do.
 3             51.   PRINCESS chose to place profits over the safety of its passengers, crew,
 4    and the general public in continuing to operate business as usual, despite their knowledge
 5    of the actual risk of injury to Plaintiffs.
 6             52.   WHEREFORE, Plaintiffs demand judgment against PRINCESS including
 7    punitive damages suffered as a result of the gross negligence of PRINCESS, and a trial
 8    by jury on all issues triable.
 9                                                  VI.
10                                       PRAYER FOR RELIEF
11             WHEREFORE, Plaintiffs pray judgment against Defendants as hereinafter set
12    forth:
13             a.    For compensatory and general damages in an amount according to proof;
14             b.    For past and future medical, incidental, and service expenses according to
15                   proof;
16             c.    For past and future mental anguish;
17             d.    For punitive damages to be awarded according to proof;
18             e.    For pre- and post-judgment interest on all damages as allowed by the law;
19             f.    For costs of suit incurred herein;
20             g.    For attorney fees under existing law; and
21             h.    For such other and further relief as the Court may deem just and proper.
22    ///
23    ///
24    ///
25

26

27

28
                                                     10
       COMPLAINT
     Case 2:20-cv-03788-RGK-SK Document 1 Filed 04/24/20 Page 11 of 11 Page ID #:11



 1                                               VII.
 2                                         JURY DEMAND
 3          The Plaintiffs hereby demand trial by jury of all issues so triable.
 4

 5    Dated: April 24, 2020                         SINGLETON LAW FIRM, APC
 6                                                  By: /s/Gerald Singleton
                                                        Gerald Singleton
 7

 8
                                                    Attorneys for Plaintiffs
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   11
       COMPLAINT
